                          Case 2:19-cv-01998-JCM-VCF Document 18
                                                              19 Filed 08/12/20
                                                                       08/13/20 Page 1 of 2




                     1    Lisa A. McClane
                          Nevada State Bar No. 10139
                     2    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     3    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     4    Fax: (702) 921-2461
                          Email: lisa.mcclane@jacksonlewis.com
                     5
                     6    Attorneys for Defendant Strategic Behavioral Health LLC
                          Montevista Hospital, Inc.
                     7
                     8                                 UNITED STATES DISTRICT COURT

                     9                                        DISTRICT OF NEVADA

                     10   RENAE SIMMS,
                                                                                Case No.: 2:19-cv-01998-JCM-VCF
                     11                  Plaintiff,
                                                                                NOTICE OF SETTLEMENT AND
                     12          vs.                                            STIPULATION AND ORDER TO
                                                                                VACATE EARLY NEUTRAL
                     13   STRATEGIC BEHAVIORAL HEALTH, LLC,                     EVALUATION CONFERENCE
                          a Delaware corporation, BHC MONTEVISTA
                     14   HOSPITAL, INC., incorrectly named as
                          MONTEVISTA HOSPITAL, a Delaware
                     15   corporation, DOES I through X, inclusive, and,
                          ROE CORPORATIONS I through X, inclusive,
                     16
                                         Defendants.
                     17
                     18          Defendant STRATEGIC BEHAVIORAL HEALTH, LLC and BHC MONTEVISTA

                     19   HOSPITAL INC. and Plaintiff Renae Simms, by and through their respective counsel of record,

                     20   hereby notify the Court the parties have reached a settlement in the above captioned matter. The

                     21   parties are currently drafting the settlement documents. However, due to current circumstances,

                     22   the parties request this Court’s approval to file a stipulation and order to dismiss this action no

                     23   later than 45 days from the date of this order.

                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                            1
    Las Vegas
                          Case 2:19-cv-01998-JCM-VCF Document 18
                                                              19 Filed 08/12/20
                                                                       08/13/20 Page 2 of 2




                     1           The parties further request that the Early Neutral Evaluation Conference currently

                     2    scheduled for August 19, 2020 be vacated.

                     3           Dated this 12th day of August, 2020.

                     4
                     5    HOLMAN LAW OFFICE                                   JACKSON LEWIS P.C.

                     6
                                  /s/ Kristina S. Holman                             /s/ Lisa A. McClane
                     7    Kristina S. Holman, Bar No.3742                     Lisa A. McClane, Bar No. 10139
                          3470 E. Russell Road, Suite 202                     300 S. Fourth Street, Suite 900
                     8    Las Vegas, NV 89120                                 Las Vegas, Nevada 89101
                     9    Attorneys for Plaintiff                             Attorneys for Defendant
                     10
                     11                                                 ORDER
                     12                               IT IS SO ORDERED:
                     13
                     14                               United States District Court/Magistrate Judge
                     15                                        August 13, 2020
                                                      Dated:
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                          2
    Las Vegas
